UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 Form 10-K (Mark one) xAnnual Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2015 oTransition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-28453 MCPI, Inc. (Exact name of registrant as specified in its charter) Nevada 45-0704149 (State of incorporation) (IRS Employer ID Number) oast Highway, Newport, OR 97365 (Address of principal executive offices) (214) 666-8364 (Issuer’s telephone number) Securities registered pursuant to Section 12 (b) of the Act - None Securities registered pursuant to Section 12(g) of the Act: - Common Stock - $0.001 par value Indicate by check mark if the registrant is a well known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yeso No x Indicate by check mark whether the registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post files). Yesx No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filer o Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yeso No x The aggregate market value of voting and non-voting common equity held by non-affiliates as of July 29, 2016 was approximately $992,005 based upon 24,800,137 shares held by non-affiliates. As of August 1, 2016, there were 50,220,000 shares of Common Stock issued and outstanding. MCPI, Inc. Form 10-K for the Year Ended December 31, 2015 Index to Contents Index to Contents Page Number Part I Item 1 Business 3 Item 1A Risk Factors 7 Item 1B Unresolved Staff Comments 11 Item 2 Properties 12 Item 3 Legal Proceedings 12 Item 4 Mine Safety Disclosures 12 Part II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 12 Item 6 Selected Financial Data 14 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 7A Quantitative and Qualitative Disclosures About Market Risk 17 Item 8 Financial Statements and Supplementary Data 17 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 17 Item 9A Controls and Procedures 17 Item 9B Other Information 19 Part III Item 10 Directors, Executive Officers and Corporate Governance 19 Item 11 Executive Compensation 20 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 21 Item 13 Certain Relationships and Related Transactions, and Director Independence 22 Item 14 Principal Accounting Fees and Services 23 Part IV Item 15 Exhibits, Financial Statement Schedules 24 Signatures 25 2 Caution Regarding Forward-Looking Information Certain statements contained in this annual filing, including, without limitation, statements containing the words "believes", "anticipates", "expects" and words of similar import, constitute forward-looking statements. Such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause the actual results, performance or achievements of the Company, or industry results, to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Such factors include, among others, the following: international, national and local general economic and market conditions: demographic changes; the ability of the Company to sustain, manage or forecast its growth; the ability of the Company to successfully make and integrate acquisitions; existing government regulations and changes in, or the failure to comply with, government regulations; adverse publicity; competition; fluctuations and difficulty in forecasting operating results; changes in business strategy or development plans; businessdisruptions; the ability to attract and retain qualified personnel; and other factors referenced in this and previous filings. Given these uncertainties, readers of this Form 10-K and investors are cautioned not to place undue reliance on such forward-looking statements. The Company disclaims any obligation to update any such factors or to publicly announce the result of any revisions to any of the forward-looking statements contained herein to reflect future events or developments. PART I Item 1 - Business General MCPI, Inc. (“Company” or “Med-Cannabis Pharma”) was incorporated under the laws of the State of Nevada on February 23, 2011.The Company was originally incorporated as Southwest China Imports, Inc. on February 23, 2011 in the State of Nevada.The Company’s initial business plan was to import high-end handmade lace wigs, hairpieces, and other beauty supplies and accessories manufactured overseas into the United States.In June 2014, the Company changed its name to Med-Cannabis Pharma, Inc. and implemented a new business plan to enter into the retail sale of medical and personal usemarijuana, where allowable.In October 2015, the Company changed its name to MCPI, Inc. Effective March 31, 2016, the Company ceased activities in all of its subsidiaries and disposed of Med-Pharma Management, Inc. and High Desert MMJ, Inc.Prior thereto, the Company’ssubsidiaries were Medical Management Systems, Inc., an Oregon corporation engaged in providing back-office and support services to marijuana dispensaries in the State of Oregon; Med-Pharma Management, Inc., a Washington State corporation which was formed to own, manage or provide back-office and support services to marijuana dispensaries in Washington State; and High Desert MMJ, Inc. an Oregon corporation, which is a 99.0% partner in Emerald Mountain Organics, an Oregon joint venture, formed to facilitate the development and growing of medical marijuana plants for wholesale distribution to licenced dispensaries in the State of Oregon. As of December 31, 2015, Medical Management Systems, Inc. held a Management Contract for three marijuana dispensaries located in Newport, Bend and Cottage Grove, Oregon; which are owned by a company controlled by a related party.This Management Contract was terminated by the consent of both parties, effective March 31, 2016.Med-Pharma only conducted introductory due diligence efforts in the State of Washington and, currently, had abandoned all activities in the State of Washington.Emerald Mountain Organics had established an early-phase growing operation andgenerated nominal sales through September 30, 2015. During the first 10 days of October 2015, the Company’s subsidiary, High Desert MMJ, Inc., learned that the 1.0% minority partner in the Emerald Mountain Organics joint venture had absconded with all of the assets of the joint venture.Efforts to locate and recover either the individuals representing said 1.0% minority partner or the said absconded assets were unsuccessful.Accordingly, effective October 10, 2015, High Desert MMJ, Inc. abandoned the Emerald Mountain Organics joint venture and wrote off said investment.The cumulative start-up losses in the Company’s consolidated financial statements for the Emerald Mountain Organics joint venture, through the date of abandonment were approximately $53,000 and the Company recognized a loss on the stolen assets of approximately $51,000 during the quarter ended December 31, 2015. On June 1, 2016, the Company entered into a Settlement, General and Mutual Release of Claims and Assignment of Interest Transfer Agreement (Settlement Agreement) with its majority shareholder and a related party.The Settlement Agreement relates to the Company’s management of three medical marijuana dispensaries (Stores) located in Oregon, which are owned by Bendor Investments, Ltd. (Bendor), whose sole shareholder is Charles Stidham.The Company owes Mr. Stidham approximately $1,100,000, including accrued interest, as of the date of the Settlement Agreement. The Company asserted a claim for management fees of approximately $80,000 and reimbursement of monies advanced to support the operations of the Stores totaling approximately $343,000 for the services of the Company’s wholly-owned subsidiary, Medical Management Systems, Inc. (MMS), in managing the Stores.Bendor disputed this claim.To resolve the dispute, the parties agreed to forgive the accrued management fees and to offset the approximately $343,000 due from Bendor against the approximately $1,100,000 owed to Mr. Stidham with the Company releasing any and all interests it may have had in the Stores and MMS.Additionally, the Company agreed to assign a trademark to Mr. Stidham as well as executing a new Note in the principal sum of $752,694.19.The effect of the June 1, 2016 Settlement Agreement , due to the timing of this release of these amended financial statements and this transaction, is reflected in the accompanying consolidated financial statements. 3 Industry Background Market Composition The market for legal marijuana is highly fragmented and highly diverse. The legal marijuana industry in the United States has been estimated to exceed $3 Billion, with estimated future growth, depending on continued demand and future efforts to legalize both medical and personal consumption in other states in the United States over time. To date, 23 U. S. States and the District of Colombia have passed Laws, in various forms, to allow for the growing, sale, and use of marijuana for medical purposes, of which 14 have active retail markets, and four (4) states; Washington, Colorado, Alaska and Oregon, as well as the District of Colombia have voter passed amendments permitting the use of marijuana for recreational purposes.The regulatory, reporting, and taxation frameworks vary between jurisdictions and the United States of America still generally treats marijuana as a Class I drug under the Controlled Substances Act. The Company intends to seek additional licensing opportunities in various states and territories throughout the country which have legalized recreational and/or medical marijuana use, as well as select states and territories where legalization is pending or is otherwise under consideration through joint efforts with the Drug Policy Alliance and the Drug Policy Alliance’s lobbying affiliate, Drug Action and other activists and lobbyists. Potential future target markets include Alaska, Arizona, California, Colorado, Connecticut, District of Columbia, Illinois, Michigan, Nevada, New Jersey, New York, Ohio, Pennsylvania, Texas, Vermont, Washington and others as State and Local Laws are changed, appended, amended or enacted. While the legalization and usage trends are dramatically upward, overall, the industry still operates under the overhanging uncertainty of the Federal government’s position on the drug. Competition Most dispensaries are privately owned by independent entrepreneurs; “mom and pop” shops.The average annual dispensary revenues are estimated to be approximately $600,000 while dispensaries that have an integrated or captive growing and cultivation operation are estimated to average annual revenues in excess of $1 million per year. Due to the financial and banking difficulties associated with legal medical marijuana (still classified as a Class I drug many of the owner/entrepreneurs find themselves with limited options when needing additional capital.MCPI is in a unique position as it has financial support and is positioned to acquire or partner with the dispensaries offering not only financial relief but operational, marketing, branding and business support. We believe our business plan is competitive and will allow us to successfully compete within this industry and grow our business in a steady and controlled manner utilizing our current management’s knowledge and experience in this industry. Plan of Operations The Company has established a well-defined strategy for entering and maintaining a strong presence in the legal marijuana sector. The cornerstones of this strategy include: All operations are to be conducted in accordance with state and local laws and regulations and guidance outlined in the U.S. Department of Justice “Cole Memo” dated August 29, 2013. The Company will seek to operate in a vertically integrated manner (grow, process and sell) wherever permitted by law. In states where vertical integration is not permitted, the Company plans to determine which of the permitted activities offers the most potential for growth and value creation. The Company will seek to engage, sponsor or lead local advocacy and lobbying groups that have a significant impact on the evolution and character of laws and the regulations under which legal marijuana operations are implemented in select markets. The Company plans to work with law enforcement and government officials to insure compliance with all regulations. MCPI plans to either open, acquire and/or partner with fully licensed and operating dispensaries, initially in the state of Oregon, and then expand into additional states where medical and/or personal use marijuana is legal. 4 In 2014 and through December 31, 2015, the Company had begun to generate deferred revenues through management fees and did not own any dispensaries.At December 31, 2015, the Company’s MMS subsidiary was managing three (3) dispensaries in the state of Oregon at the sole financial obligation of the dispensary owner(s).During Calendar 2015, the Company, through a working capital line-of-credit with an entity affiliated with the Company’s controlling stockholder, advanced approximately $393,000 to support the development and initial operations of these dispensaries. Products and Services Our products and services range from the sale of buds and edibles, oils, consumable supplies and other products complimentary to the use of medical and/or personal use marijuana.The Company also has a protocol for providing management services to privately-owned “mom-and-pop” dispensaries.Initially, in Oregon, we provided management services which included employee staffing, purchasing, accounting and general management.The Company continues to plan to acquire and partner with additional dispensaries into 2016 and future periods, as well as attempt to develop an infrastructure of licensed, medical dispensaries that would be supported by a central cultivation operation. Future Products We will invest in purchasing the highest quality product and will add new products to our offering.By investing in or starting a cultivation operation, we anticipate that the Company will be able to support its retail assets by providing superior products and also establish a consistent crop schedule.We will pursue quality strains and phenotypes through our growing techniques to offer patients quality and consistency. Proposed Milestones to Implement Business Operations The Company has three significant milestones established by our management team. The estimates and the projected milestones are approximations and are subject to adjustments. Phase I – RETAIL We established formal relationships with medical dispensaries in Oregon in the fourth quarter of 2014 to provide management services. We plan to acquire, either directly or through our subsidiary MMS, additional medical dispensaries as the opportunity and working capital presents itself.Under the Company’s management and purchasing power, we believe that we can grow each dispensary’s annualized revenue to over $500,000. Phase II – CULTIVATION Developing a captive cultivation operation will be significant in supporting and streamlining the retail dispensaries. This will enable us to be competitively- priced, control product quality, product consistency and be able to ensure availability. Goods grown and produced in-house provide greater control over retail supply and retail pricing.The supply of cannabis can be seasonal as crops are available every 12-18 weeks from independent growers.With a captive growing and cultivation operation, the Company believes that it can have a more consistent crop schedule ensuring supply and high quality product.The cultivation operation will supply and support the retail dispensaries either owned by or managed by the Company and/or its subsidiaries thereby providing a desired seed to end-user sale cycle. Phase III – INFUSED PRODUCTS Marijuana infused products represents one of the fastest growing segments of the cannabis industry.Marijuana infused products consists of edibles, beverages, topical, tinctures, concentrates and extracts.The expected timeframe to launch infused products in Oregon would be concurrent with State Law changes that take effect on May 1, 2016.In conjunction with cultivation, infused products provide the Company unique branding opportunities that most of the competition cannot attain. Please note that all of the above milestone estimates and forecasts are subject to change without notice, are fully dependent on State Law(s) and licensing requirements and the availability of sufficient working capital.Our planned milestones are based on the estimated amount of time to complete each milestone. 5 Phase IV - LONG-TERM PLANNING Over the next five years, management’s plans for growth and expansion currently include: Expanding into additional states (e.g. Vermont, Washington, Colorado, etc.) Increase the number of dispensaries operated in each state to provide economies of scale within our cultivation operations Increase the number of employees commensurate with the number of retail dispensaries Become a premier cultivator and retail operator of medical dispensaries Sales and Marketing Targeted Customers We intend to focus our sales and marketing efforts on qualifying patients within states that allow medical marijuana and/or states that allow for personal recreational use of marijuana. Branding Management currently intends to build and strengthen our brand and image by: Opening our own cultivation operation and provide quality strains and phenotypes Introduce and produce infused products Create exclusive top-tier brand only available at MCPI owned and operated retail dispensaries Being a source for growth capital to independently-owned “mon-and-pop” dispensaries. Government Regulation There are numerous Federal Laws and Regulations covering cannabis/marijuana, most notably being designated a Class I drug under the Controlled Substances Act.The most impactful and recent federal developments occurred in December 2014 with the passing of the Omnibus Spending Bill.This bill, in effect, eliminated the Federal government’s agencies from using taxpayer funds to interfere with state laws implementing medical marijuana operations. We are subject to general business regulations and laws, as well as regulations and laws directly applicable to our operations.As we continue to expand the scope of our operations, the application of existing laws and regulations could include matters such as pricing, advertising, consumer protection, quality of products, and intellectual property ownership. In addition, we will also be subject to new laws and regulations directly applicable to our activities. Any existing or new legislation applicable to us could expose us to substantial liability, including significant expenses necessary to comply with such laws and regulations, which could hinder or prevent the growth of our business. Federal, State and Local Laws and Regulations governing legal recreational and medical marijuana use are broad in scope and are subject to evolving interpretations, which could require us to incur substantial costs associated with compliance.In addition, violations of these laws or allegations of such violations could disrupt our planned business and adversely affect our financial condition and results of operations.In addition, it is possible that additional or revised federal, state and local laws and regulations may be enacted in the future governing the legal marijuana industry.There can be no assurance that we will be able to comply with any such laws and regulations and its failure to do so could significantly harm our business, financial condition and results of operations. Compliance with Environmental Laws We have not incurred and do not anticipate incurring any expenses associated with environmental laws. Research and Development Expenditures We have never incurred any research or development (R&D) expenditures.However, some R&D expenditures may occur in future periods concurrent with the development of a captive growing and cultivation operation. Patents and Trademarks The Company owns the trademark “Medication Station”. 6 Where You Can Find Information The public may read and copy any materials we file with the SEC in the SEC's Public Reference Section, Room 1580,treet N.E., Washington, D.C. 20549.The public may obtain information on the operation of the Public Reference Section by calling the SEC at 1-800-SEC-0330.Additionally, the SEC maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC, which can be found at www.sec.gov or www.freeedgar.com. Employees The Company currently has no directly compensated employees.The Company, on behalf of the related party owned dispensaries, manages approximately eight (8) employees, consisting of in-store licensed managers, shift employees and back-office personnel.None of the personnel under the Company’s Management Agreement are represented by a labor union and the Company considers its employee relations to be good. Management of the Company expects to use consultants, attorneys and accountants, as necessary, so long as it is seeking and evaluating business opportunities. The need for additional employees and their availability will be addressed in connection with the decision whether or not to acquire or participate in specific business opportunities. Item 1A - Risk Factors We have a limited operating history with our current business.The Company was incorporated in 2011 and an unsuccessful attempt at its initial business plan. Originally, the Company was formed to operate as an importer of high-end handmade lace wigs, hairpieces and related beauty products.The Company’s operations as both a support entity to the legal marijuana business and as a direct retailer, which it has focused on since the third quarter of 2015, has generated limited revenues to date.Operations are subject to all the problems, expenses, difficulties, complications and delays encountered in establishing new businesses.The Company believes that it will become commercially viable, generate significant revenues and operate at a profit in future periods; however, there are no assurances that these projections will occur. The Company will require additional financing to become commercially viable. As December 31, 2015 the Company had a line-of-credit (”LOC”) to a related party stockholder with an outstanding balance of approximately $950,000, bearing interest at 10% annually. This LOC was entered into on July 28, 2014 and replaced the shareholder note that was assumed during the change of control transaction. During the year ended December 31, 2015, interest expense on the LOC was approximately $73,000. The Company’s current marijuana business can be capital intensive. Although the dispensaries under the Company’s control achieved positive cash flows during the fourth quarter of 2015, the Company acknowledges that its Plan of Operations may not result in the consistent generation of positive working capital in the near future.Although management believes that it will be able to successfully execute its business plan, which includes third party financing and the raising of capital to meet the Company’s future liquidity needs, there can be no assurances.These matters raise substantial doubt about the Company’s ability to continue as a going concern. We currently rely on certain key individuals, and the loss of one of these key individuals could have an adverse effect on the Company. Our success depends to a certain degree upon certain key members of our management.These individuals are a significant factor in our growth and success.The loss of the services of such members of management could have a material adverse effect on our Company.We presently maintain no key-man insurance coverage on any of our officers. The Company’s success will be dependent in part upon its ability to attract qualified personnel and consultants. The Company’s success will be dependent in part upon its ability to attract qualified creative marketing, sales and development professionals.The inability to do so on favorable terms may harm the Company’s proposed business. The Company must effectively meet the challenges of managing expanding operations. 7 The Company’s business plan anticipates that operations will undergo significant expansion during 2016 and beyond.This expansion will require the Company manage a larger and more complex organization, which could place a significant strain on our managerial, operational and financial resources.Management may not succeed with these efforts.Failure to expand in an efficient manner could cause expenses to be greater than anticipated, revenues to grow more slowly than expected and could otherwise have an adverse effect on the business, financial condition and results of operations. Marijuana remains illegal in the United States under Federal Law. Notwithstanding its legalization for recreational and/or medical use by a number of states, the growing, transport, possession or selling of marijuana continues to be illegal under federal law.Although the current Executive Branch Administration has made a policy decision to allow implementation of state laws legalizing recreational and/or medical marijuana use and not to federally prosecute anyone operating under state law, that policy could change at any time, which might render the Company’s planned operations illegal and adversely affecting the Company’s business, financial condition and results of operations. The marketing and market acceptance of marijuana may not be as rapid as the Company expects. The market for legal marijuana is quickly evolving, and activity in the sector is expanding rapidly.Demand and market acceptance for legal marijuana are subject to uncertainty and risk, as changes in the price and possible adverse political efforts could influence and denigrate demand.The Company cannot predict whether, or how fast, this market will grow or how long it can be sustained.If the market for legal marijuana develops more slowly than expected or becomes saturated with competitors, the Company’s operating results could be adversely impacted. MCPI’s marijuana activities are part of an emerging industry. The Company intends to implement an aggressive plan of growth to enter the legal recreational and medical marijuana industry.The legal marijuana industry is new and emerging, and has yet to fully define competitive, operational, financial and other parameters for successful operations.By pursuing a growth strategy to enter a new and emerging industry, the Company’s operations may be adversely impacted as the industry’s competitive, operational, financial and other parameters take shape.Given the fluidity of the industry, the Company may make errors in implementing its business plan, thereby limiting some or all of its ability to perform in accordance with its expectations. Our business could be affected by changes in governmental regulation. Federal, State and Local laws and regulations governing legal recreational and medical marijuana use are broad in scope and are subject to evolving interpretations, which could require us to incur substantial costs associated with compliance.In addition, violations of these laws, actual or alleged, could disrupt the Company’s planned business and adversely affect our financial condition and results of operations.In addition, it is possible that additional or revised Federal, State and Local laws and regulations may be enacted in the future governing the legal marijuana industry.There can be no assurance that the Company will be able to comply with any such laws and regulations and its failure to do so could significantly harm our business, financial condition and results of operations. Our business will be subject to other operating risks which may adversely affect the Company’s financial condition. Our planned operations will be subject to risks normally incidental to retail and manufacturing operations dependent on internal and third-party production and distribution operations which could result in work stoppages, damage to property or unavailable product for resale.This may be caused by: · breakdown of equipment; · labor disputes; · imposition of new government regulations; · sabotage by operational personnel; · cost overruns; and · fire, flood, or other acts of God. We will likely face significant competition. The legal marijuana industry is in its early stages and is attracting significant attention from both small and large entrants into the industry.MCPI expects to encounter significant competition as it implements its business strategy.The ability of MCPI to effectively compete could be hindered by a lack of funds, poor positioning, management error, and other factors.The inability to effectively compete could adversely affect our business, financial condition and results of operations. 8 The successful operation of MCPI’s business will depend in part upon the supply of marijuana and marijuana infused products from third party, non-affiliated suppliers and any interruption in that supply could significantly harm our business, financial condition and results of operations. In certain states within which MCPI expects to operate, the supply of marijuana and marijuana infused products must, by law, be provided by third-party, non- affiliated suppliers.The failure of these suppliers to provide us with sufficient quantities or the proper quality of marijuana and marijuana infused products could damage the Company’s reputation and significantly harm our business, financial condition and results of operations. RISKS RELATED TO OUR PUBLIC COMPANY STATUS AND OUR COMMON STOCK Our internal controls may be inadequate, which could cause our financial reporting to be unreliable and lead to misinformation being disseminated to the public. Our management is responsible for establishing and maintaining adequate internal control over financial reporting. As defined in Exchange Act Rule 13a-15(f), internal control over financial reporting is a process designed by, or under the supervision of, the principal executive and principal financial office and effected by the board of directors, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles and includes those policies and procedures that: · pertain to the maintenance of records that in reasonable detail accurately and fairly reflect the transactions and dispositions of the assets of the Company; · provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the Company are being made only in accordance with authorizations of management and/or directors of the Company; and · provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the Company’s assets that could have a material effect on the financial statements. We do not have a sufficient number of employees to segregate responsibilities and may be unable to afford increasing our staff or engaging outside consultants or professionals to overcome our lack of employees.During the course of our testing, we may identity other deficiencies that we may not be able to timely remediate.In addition, if we fail to achieve and maintain the adequacy of our internal controls, as such standards are modified, supplemented or amended from time to time, we may not be able to ensure that we can conclude on an ongoing basis that we have effective internal controls over financial reporting in accordance with Section 404 of the Sarbanes-Oxley Act of 2002 (“Sarbanes Oxley”).Moreover, effective internal controls, particularly those related to revenue recognition, are necessary for us to produce reliable financial reports and are important to help prevent financial fraud.If we cannot provide reliable financial reports or prevent fraud, our business and operating results could be harmed, investors could lose confidence in our reported financial information, and the trading price of our common stock, if a market ever develops, could drop significantly. The costs of being a public company could result in us being unable to continue as a going concern. As a public company, we are required to comply with numerous financial reporting and legal requirements, including those pertaining to audits and internal control.The costs of this compliance could be significant.If our revenues do not increase and/or we cannot satisfy many of these costs through the issuance of our shares, we may be unable to satisfy these costs in the normal course of business that would result in our being unable to continue as a going concern. Management and the Board of Directors may be Indemnified. The Certificate or Articles of Incorporation and Bylaws of MCPI and it’s various subsidiaries provide for indemnification of directors and officers at the expense of the respective corporation and limit their liability.This may result in a major cost to the corporation and hurt the interests of stockholders because corporate resources may be expended for the benefit of directors and officers.The Company has been advised that, in the opinion of the SEC, indemnification for liabilities arising under Federal Securities Laws is against public policy as expressed in the Securities Act and is, therefore, unenforceable. The market for the MCPI Shares is extremely limited and sporadic. MCPI’s common stock is quoted on the OTC Pink Sheets.The market for MCPI’s common stock is limited and sporadic.Trading in stock quoted on the Pink Sheets is often thin and characterized by wide fluctuations in trading prices, due to many factors that may have little to do with our operations or business prospects.This volatility could depress or exaggerate the market price of MCPI’s common stock for reasons unrelated to operating performance.Moreover, the trading of securities in the Pink Sheets is often more sporadic than the trading of securities listed on a quotation system like NASDAQ, or a stock exchange like the New York Stock Exchange. 9 MCPI’s common stock is a penny stock. Trading of MCPI’s common stock may be restricted by the SEC’s penny stock regulations and FINRA’s sales practice requirements, which may limit a stockholder’s ability to buy and sell our common stock. MCPI’s common stock is a penny stock.The SEC has adopted Rule 15g-9 which generally defines “penny stock” to be any equity security that has a market price (as defined) less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exceptions.MCPI’s common stock is covered by the penny stock rules, which impose additional sales practice requirements on broker-dealers who sell to persons other than established customers and accredited investors.The term “accredited investor ” refers generally to institutions with assets in excess of $5,000,000 or individuals with a net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouse.The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document in a form prepared by the SEC which provides information about penny stocks and the nature and level of risks in the penny stock market.The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction and monthly account statements showing the market value of each penny stock held in the customer’s account.The bid and offer quotations, and the broker-dealer and salesperson compensation information must be given to the customer orally or in writing prior to effecting the transaction and must be given to the customer in writing before or with the customer’s confirmation.In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from these rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction.These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for the stock that is subject to these penny stock rules.Consequently, these penny stock rules may affect the ability of broker-dealers to trade our securities.We believe that the penny stock rules discourage investor interest in, and limit the marketability of, MCPI’s common stock. In addition to the penny stock rules promulgated by the SEC, FINRA (the Financial Industry Regulatory Authority) has adopted rules that require when recommending an investment to a customer, a broker- dealer must have reasonable grounds for believing that the investment is suitable for that customer.Prior to recommending speculative low -priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer’s financial status, tax status, investment objectives and other information. Under interpretations of these rules, the FINRA believes that there is a high probability that speculative low-priced securities will not be suitable for at least some customers.FINRA’s requirements make it more difficult for broker-dealers to recommend that their customers buy MCPI’s common stock, which may limit investor ability to buy and sell MCPI’s common stock. The market for penny stocks has experienced numerous frauds and abuses that could adversely impact MCPI’s common stock. Company management believes that the market for penny stocks has suffered from patterns of fraud and abuse. Such patterns include: · control of the market for the security by one or a few broker-dealers that are often related to a promoter or issuer; · manipulation of prices through prearranged matching of purchases and sales and false and misleading press releases; · boiler room practices involving high pressure sales tactics and unrealistic price projections by sales persons; · excessive and undisclosed bid-ask differentials and markups by selling broker-dealers; and · wholesale dumping of the same securities by promoters and broker-dealers after prices have been manipulated to a desired level, along with the inevitable collapse of those prices with consequent investor losses. The board of directors of MCPI has the authority, without stockholder approval, to issue preferred stock with terms that may not be beneficial to common stockholders and with the ability to adversely affect common stockholder voting power and rights upon liquidation. MCPI’s Certificate of Incorporation allows us to issue shares of preferred stock without any vote or further action by our stockholders. Our board of directors has the authority to fix and determine the relative rights and preferences of preferred stock. As a result, our board of directors could authorize the issuance of a series of preferred stock that would grant to holders of preferred stock the rights to our assets upon liquidation, the right to receive dividend payments before dividends are distributed to the holders of common stock and the right to the redemption of the shares, together with a premium, prior to the redemption of our common stock. 10 The ability of our principal stockholders, including our CEO, to control our business may limit or eliminate minority stockholders’ ability to influence corporate affairs. The principal stockholder of MCPI common stock holds approximately 25,600,000 shares of common stock, combined.Additionally, an affiliate of the Company’s principal stockholder has a $500,000 Convertible Line-of-Credit with MCPI to provide working capital with an outstanding balance of approximately $950,000, plus accrued interest of approximately $82,000. Because of the number of shares currently held and the conversion feature on the Line-of-Credit note, these parties are in a position to significantly influence membership of our board of directors as well as all other matters requiring stockholder approval, as well as control the affairs of MCPI and it’s subsidiaries.The interests of our principal stockholders may differ from the interests of other stockholders with respect to the issuance of shares, business transactions with or sales to other companies, selection of other officers and directors and other business decisions. The minority stockholders have no way of overriding decisions made by our principal stockholders.This level of control may also have an adverse impact on the market value of our shares because our principal stockholders may institute or undertake transactions, policies or programs that result in losses and/or may not take any steps to increase our visibility in the financial community and/or may sell sufficient numbers of shares to significantly decrease our price per share. We do not expect to pay cash dividends in the foreseeable future. The Company has never paid cash dividends on their shares of common stock. MCPI does not expect to pay a cash dividends on its common stock at any time in the foreseeable future.The future payment of dividends depends upon future earnings, capital requirements, financial requirements and other factors that the companies’ boards of directors will consider.Since they do not anticipate paying cash dividends on the common stock, return on investment, if any, will depend solely on an increase, if any, in the market value of the common stock. Future sales of shares of MCPI common stock pursuant to Rule 144 under the Securities Act could adversely affect the market price of MCPI’s common stock. MCPI currently has approximately 50,220,000 outstanding shares of its common stock which were issued pursuant to exemptions from registration under the Securities Act and applicable state securities laws, but which are now available for public sale pursuant to Rule 144 under the Securities Act and comparable exemptions under applicable state securities laws.The potential of such sales could adversely affect the market price of MCPI’s common stock. Because we are not subject to compliance with rules requiring the adoption of certain corporate governance measures, our stockholders have limited protection against interested-director transactions, conflicts of interest and similar matters. Sarbanes-Oxley as well as rule changes proposed and enacted by the SEC, the NYSE/AMEX and the NASDAQ Stock Market as a result of Sarbanes-Oxley, require the implementation of various measures relating to corporate governance.These measures are designed to enhance the integrity of corporate management and the securities markets and apply to securities that are listed on those exchanges or the NASDAQ Stock Market.Because we are not currently required to comply with many of the corporate governance provisions and because we chose to avoid incurring the substantial additional costs associated with voluntary compliance, we have not yet adopted these measures. We do not currently have independent audit or compensation committees. As a result, directors have the ability, among other things, to determine their own level of compensation. Until we comply with such corporate governance measures, regardless of whether such compliance is required, the absence of such standards of corporate governance may leave our stockholders without protections against interested- director transactions, conflicts of interest, if any, and similar matters and investors may be reluctant to provide us with funds necessary to expand our operations as a result thereof. We intend to comply with all corporate governance measures relating to director independence as and when required.However, we may find it very difficult or be unable to attract and retain qualified officers, directors and members of board committees required to provide for our effective management as a result of Sarbanes-Oxley.The enactment of Sarbanes-Oxley has resulted in a series of rules and regulations by the SEC that increase responsibilities and liabilities of directors and executive officers.The perceived increased personal risk associated with these recent changes may make it more costly or deter qualified individuals from accepting these roles. Item 1B - Unresolved Staff Comments None 11 Item 2 - Properties The Company currently manages operations in three (3) separate retail storefronts, owned by affiliates of the Company’s controlling stockholder located in Newport, Bend and Cottage Grove, Oregon.The Company is not liable for any obligations related to these operating storefronts. The Company currently maintains a mailing address at oast Highway, Newport OR 97365.The Company’s telephone number there is (214) 666-8364.Other than this mailing address, the Company does not currently maintain any other office facilities, and does not anticipate the need for maintaining office facilities at any time in the foreseeable future.The Company pays no rent or other fees for the use of the mailing address as this address is virtually full-time by other businesses related to the Company’s majority stockholder. It is likely that the Company will not establish an office until it has completed a business acquisition transaction, but it is not possible to predict what arrangements will actually be made with respect to future office facilities. Item 3 - Legal Proceedings The Company is not a party to any pending legal proceedings, and no such proceedings are known to be contemplated. Item 4 - Mine Safety Disclosures Not applicable to the Company. PART II Item 5 - Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market for Trading and Eligibility for Future Sale Our common stock started trading on September 11, 2012.Our current trading symbol is “MCPI”.Currently there is only a limited, sporadic, and volatile market for our stock.The following table sets forth the high and low sales prices of our common stock as reported on www.bigcharts.comfor the periodsindicated.These prices represent prices between inter-dealer prices, do not include retail markups, markdowns, or commissions, and do not necessarily reflect actual transactions. High Low Fiscal year ended December 31, 2015 Quarter ended December 31, 2015 $ $ Quarter ended September 30, 2015 $ $ Quarter ended June 30, 2015 $ $ Quarter ended March 31, 2015 $ $ Fiscal year ended December 31, 2014 Quarter ended December 31, 2014 $ $ Quarter ended September 30, 2014 $ $ Quarter ended June 30, 2014 $ $ Quarter ended March 31, 2014 $ $ The closing price of our common stock on April 22, 2016 was $0.065 as reported by the OTCQB Bulletin Board. Holders of Record As of July 16, 2016, we had 50,220,000 shares of our common stock issued and outstanding held by approximately 74 stockholders of record.We had no shares of preferred stock issued and outstanding. Transfer Agent Our independent stock transfer agent is VStock Transfer LLC.Their address is 18 Lafayette Place, Woodmere, NY 11598.Their phone number is (212) 828-8436. 12 Common Stock The Company is authorized to issue up to 500,000,000 shares of common stock with a par value of $0.001 per share. On March 27, 2014, the then-controlling shareholders of the Company sold 210,000,000 issued and outstanding shares of the Company to Big Sky Oil, Inc. and another investor in a private transaction, effecting a change in control of the Company. On July 28, 2014, Big Sky Oil, Inc., the majority shareholder of the Company, as a result of the March 2014 change in control transaction, surrendered for no compensation and returned to the Company’s treasury 159,930,000 shares of the Company’s common stock it had acquired in the March 2014 transaction.Big Sky agreed to return these shares to the treasury for use in future possible issuances by the Company. On November 14, 2014, the Company issued an aggregate of 100,000 shares for consulting services rendered in conjunction with due diligence related to providing back-office and other support services to marijuana dispensaries located in both Oregon and Washington State.These shares were valued at $30,000 using the closing price on the date the shares were issued. On January 15, 2015, the Company issued an aggregate of 50,000 shares for consulting services related to the provision of back-office and other management support services to marijuana dispensaries located in the State of Oregon.This stock was valued at $0.30 per share, which approximated the closing price on date of the issuance. During the period ended March 31, 2015, South Beach Live, Inc., a corporation controlled by a majority shareholder of the Company, transferred 1,000,000 shares of its holdings in the Company’s common stock to consultants for ongoing services associated with marketing strategies.South Beach Live, Inc. is a related party and does not expect to be repaid for this transaction which was valued at approximately $300,000 and recorded as professional fees and contributed capital on the books of the Company. As of December 31, 2015 and 2014, respectively, the Company had 50,220,000 and 50,170,000 shares of its common stock issued and outstanding. On February 29, 2016, the Company filed a Definitive Information Statement on Schedule 14C with the Securities and Exchange Commission noting a pending 1 for 10 reverse split of the Company’s issued and outstanding common stock; as approved by the Company’s Board of Directors, and a concurrent amendment to the Company’s Articles of Incorporation setting the authorized capital of the Company from the authorized, as adjusted, 25,000,000 post-split shares of common stock to 500,000,000 shares of $0.001 par value common stock and the authorized, as adjusted, 250,000 post-split shares of preferred stock to 25,000,000 shares of $0001 par value preferred stock.This action is anticipated to take place during the 3rd quarter of Calendar 2016. Our Board of Directors is authorized to issue additional shares of common stock not to exceed the amount authorized by the Articles of Incorporation, on such terms and conditions and for such consideration as the Board may deem appropriate without further stockholder action. In the event of our liquidation or dissolution, all shares of our common stock are entitled to share equally in our assets available for distribution to stockholders.However, the rights, preferences and privileges of the holders of our common stock are subject to, and may be adversely affected by, the rights of the holders of shares of preferred stock that our Board of Directors may decide to issue in the future. Preferred Stock The Company is authorized to issue up to 25,000,000 shares of preferred stock with a par value of $0.001 per share. As of December 31, 2015, the Company had no shares of its preferred stock issued and outstanding. Dividend Policy We have never declared or paid cash dividends.We currently intend to retain all future earnings for the operation and expansion of our business and do not anticipate paying cash dividends on the common stock in the foreseeable future.Any payment of cash dividends in the future will be at the discretion of our Board of Directors and will depend upon our results of operations, earnings, capital requirements, contractual restrictions and other factors deemed relevant by our directors. 13 Share Purchase Warrants We have not issued and do not have outstanding any warrants to purchase shares of our stock. Options We have not issued and do not have outstanding any options to purchase shares of our stock. Convertible Securities We have not issued and do not have outstanding any securities convertible into shares of our stock or any rights convertible or exchangeable into shares of our stock. Securities Authorized for Issuance Under Equity Compensation Plans As of December 31, 2015, we have not adopted an equity compensation plan and have not granted any stock options. Recent Sales of Unregistered Securities Set forth below is information regarding the issuance and sales of securities without registration since January 1, 2012 through December 31, 2015: On April 30, 2013, nine shareholders returned to the Company an aggregate of 300,000,000 shares of our restricted common stock, $0.0001 par value, which were subsequently cancelled by our Board of Directors.These shares were returned to our corporate treasury. On July 11, 2013, we issued 10,000,000 shares of common stock to Taurus Financial Partners, LLC in consideration of its services of assisting us with our continued SEC and EDGAR filing requirements.We valued these services at $26,000, or $0.0026 a share, which was the closing price of our common stock as quoted on the OTC Bulletin Board on the same day.In connection with this issuance, we relied upon the exemption from the registration requirements pursuant to the provisions of Section 4(2) of the Securities Act as a transaction by an issuer not involving any public offering.By virtue of its relationship to us, Taurus Financial Partners had access to all relevant information relating to our business and represented that it had the required investment intent.In addition, the securities issued bore an appropriate restrictive legend. On March 27, 2014 the then-controlling shareholders of MCPI, Inc. (formerly either Med-Cannabis Pharma, Inc. or SW China, Inc.) sold 210,000,000 of their shares to Big Sky Oil, Inc. and another investor, resulting in a change of control. On July 28, 2014, Big Sky Oil, Inc., the majority shareholder of MCPI, Inc. (formerly Med-Cannabis Pharma Inc. or SW China, Inc.) voluntarily returned 159,930,000 shares of the Company’s common stock it had purchased from prior management.These shares were returned to the treasury for use in future possible issuances by the Company. On November 14, 2014, the Company issued 100,000 shares of common stock to Carla Wienert for services in conjunction with on-site store management.The Company relied on exemptions from registration pursuant to Regulation D and Section 4(2) of the Securities Act of 1933, as amended. Purchases of Equity Securities by the Issuer and Affiliated Purchases During each month within the fourth quarter of the fiscal year ended December 31, 2014, neither we nor any “affiliated purchaser”, as that term is defined in Rule 10b-18(a)(3) under the Exchange Act, repurchased any of our common stock or other securities. Item 6 - Selected Financial Data Not applicable Item 7 - Management’s Discussion and Analysis of Financial Condition and Results of Operations (1) Caution Regarding Forward-Looking Information Certain statements contained in this annual filing, including, without limitation, statements containing the words "believes", "anticipates", "expects" and words of similar import, constitute forward-looking statements. Such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause the actual results, performance or achievements of the Company, or industry results, to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. 14 Such factors include, among others, the following: international, national and local general economic and market conditions: demographic changes; the ability of the Company to sustain, manage or forecast its growth; the ability of the Company to successfully make and integrate acquisitions; existing government regulations and changes in, or the failure to comply with, government regulations; adverse publicity; competition; fluctuations and difficulty in forecasting operating results; changes in business strategy or development plans; businessdisruptions; the ability to attract and retain qualified personnel; and other factors referenced in this and previous filings. Given these uncertainties, readers of this Form 10-K and investors are cautioned not to place undue reliance on such forward-looking statements. The Company disclaims any obligation to update any such factors or to publicly announce the result of any revisions to any of the forward-looking statements contained herein to reflect future events or developments. (2) General The Company was originally incorporated as Southwest China Imports, Inc. on February 23, 2011 in the State of Nevada.The Company’s initial business plan was to import high-end handmade lace wigs, hairpieces, and other beauty supplies and accessories manufactured overseas into the United States. In June 2014, the Company changed its name to Med-Cannabis Pharma, Inc. and implemented a new business plan to enter into the retail sale of medical and personal usemarijuana, where allowable.In October 2015, the Company changed its name to MCPI, Inc. Effective March 31, 2016, the Company ceased activities in all of its subsidiaries and disposed of Med-Pharma Management, Inc. and High Desert MMJ, Inc.Prior thereto, the Company’ssubsidiaries were Medical Management Systems, Inc., an Oregon corporation engaged in providing back-office and support services to marijuana dispensaries in the State of Oregon; Med-Pharma Management, Inc., a Washington State corporation which was formed to own, manage or provide back-office and support services to marijuana dispensaries in Washington State; and High Desert MMJ, Inc. an Oregon corporation, which is a 99.0% partner in Emerald Mountain Organics, an Oregon joint venture, formed to facilitate the development and growing of medical marijuana plants for wholesale distribution to licenced dispensaries in the State of Oregon. As of September 30, 2015, Medical Management Systems, Inc. held a Management Contract for three marijuana dispensaries located in Newport, Bend and Cottage Grove, Oregon; which are owned by a company controlled by a related party.This Management Contract was terminated by the consent of both parties, effective March 31, 2016.Med-Pharma only conducted introductory due diligence efforts in the State of Washington and, currently, has abandoned all activities in the State of Washington.Emerald Mountain Organics had, as of September 30,2015, established an early-phase growing operation and has generated nominal sales. During the first 10 days of October 2015, the Company’s subsidiary, High Desert MMJ, Inc., learned that the 1.0% minority partner in the Emerald Mountain Organics joint venture had absconded with all of the assets of the joint venture.Efforts to locate and recover either the individuals representing said 1.0% minority partner or the said absconded assets were unsuccessful.Accordingly, effective October 10, 2015, High Desert MMJ, Inc. abandoned the Emerald Mountain Organics joint venture and wrote off said investment.The cumulative start-up losses in the Company’s consolidated financial statements for the Emerald Mountain Organics joint venture, through the date of abandonment were approximately $53,000 and the Company recognized a loss on the stolen assets of approximately $51,000 during the quarter ended December 31, 2015. On June 1, 2016, the Company entered into a Settlement, General and Mutual Release of Claims and Assignment of Interest Transfer Agreement (Settlement Agreement) with its majority shareholder and a related party.The Settlement Agreement relates to the Company’s management of three medical marijuana dispensaries (Stores) located in Oregon, which are owned by Bendor Investments, Ltd. (Bendor), whose sole shareholder is Charles Stidham.The Company owes Mr. Stidham approximately $1,100,000, including accrued interest, as of the date of the Settlement Agreement. The Company asserted a claim for management fees of approximately $80,000 and reimbursement of monies advanced to support the operations of the Stores totaling approximately $343,000 for the services of the Company’s wholly-owned subsidiary, Medical Management Systems, Inc. (MMS), in managing the Stores.Bendor disputed this claim.To resolve the dispute, the parties agreed to forgive the accrued management fees and to offset the approximately $343,000 due from Bendor against the approximately $1,100,000 owed to Mr. Stidham with the Company releasing any and all interests it may have had in the Stores and MMS.Additionally, the Company agreed to assign a trademark to Mr. Stidham as well as executing a new Note in the principal sum of $752,694.19.The effect of the June 1, 2016 Settlement Agreement , due to the timing of this release of these amended financial statements and this transaction, is reflected in the accompanying consolidated financial statements. 15 (3) Results of Operations The Company has no recognized revenues for either Calendar 2015 or 2014.The Company, pursuant to a Management Agreement, has recorded deferred revenues of approximately $65,000 and $5,000, respectively, for management fees receivable from a related party owner of three (3) marijuana dispensaries located in the State of Oregon.These accrued management fees were forgiven pursuant to the June 1, 2016 Settlement Agreement previously discussed. In conjunction with the Company’s business plan, as discussed in Item I of this document, the Company has expended considerable effort and financial resources to the implementation of its business plan.The Company has incurred operating expenses requiring cash payments of approximately $298,000 and $302,000, which were funded through a line-of-credit with an entity affiliated with the Company’s controlling stockholder. Earnings (Loss) per share for the respective years ended December 31, 2015 and 2014 were $(0.01) and $(0.00) based on the weighted-average shares issued and outstanding at the end of each respective period. It is anticipated that future expenditure levels will remain relatively consistent until such time that the Company fully implements its current business plan, at which time, the Company’s expenses and working capital requirements may increase significantly. The Company does not expect to generate any meaningful revenue or incur operating expenses for purposes other than fulfilling the obligations of a reporting company under the Exchange Act unless and until such time that the Company begins meaningful operations. (4) Plan of Business The Company continues to plan to either open company-owned dispensaries, acquire existing operating dispensariesand/or partner with fully licensed and operating dispensaries, initially in the state of Oregon, and in additional states where medical and/or personal use marijuana is legal. The Company has developed an operational protocol for providing management services to privately-owned “mom-and-pop” dispensaries.Initially, in Oregon, we provided management services which included employee staffing, purchasing, accounting and general management.Our protocol establishes that the individual ownership of the respective dispensary is liable and responsible for all direct operating costs of each dispensary and the Company will receive a fee for providing day-to-day oversight as defined within each Management Agreement. The Company also continues to plan to develop a central cultivation operation to ensure a consistent supply of product to both company-owned and contractually managed dispensaries. In December 2014, the Company began to generate deferred revenues through management fees and did not own any dispensaries.At December 31, 2015, the Company’s MMS subsidiary was managing three (3) dispensaries in the state of Oregon at the sole financial obligation of the dispensary owner(s).During Calendar 2015, the Company, through a working capital line-of-credit with an entity affiliated with the Company’s controlling stockholder, advanced approximately $393,000 to support the development and initial operations of these dispensaries. Stores, either Company-owned or managed, will offer, Local Laws permitting, products and services consisting of the sale of buds and edibles, oils, consumable supplies and other products complimentary to the use of medical and/or personal use marijuana. We intend to invest in the purchasing the highest quality product possible and will add new products to our offerings.By investing in or starting a cultivation operation, we anticipate that the Company will be able to support its retail assets by providing superior products and also establish a consistent crop schedule.We will pursue quality strains and phenotypes through our growing techniques to offer patients quality and consistency. (5) Liquidity and Capital Resources At December 31, 2015 and 2014, respectively, the Company had working capital of approximately $(770,000) and $(346,000); inclusive of all related party accounts receivable, accrued expenses and line-of-credit notes payable. It is the belief of management and significant stockholders that they will provide sufficient working capital necessary to support and preserve the integrity of the corporate entity.However, there is no legal obligation for either management or significant stockholders to provide additional future funding.Further, the Company is at the mercy of future economic trends and business operations for the Company’s majority stockholder to have the resources available to support the Company.Should this pledge to provide continuing financing not be fulfilled, the Company has not identified any alternative sources.Consequently, there is substantial doubt about the Company's ability to continue as a going concern. 16 The Company's need for working capital may change dramatically as a result of any future business transaction.There can be no assurance that the Company will identify and/or enter into any business transaction in the future.Further, there can be no assurance that the Company would be successful in consummating any acquisition on favorable terms or that it will be able to profitably manage the business, product, technology or company it acquires. The Company has no current plans, proposals, arrangements or understandings with respect to the sale or issuance of additional securities prior to the location of a potential business transaction.Accordingly, there can be no assurance that sufficient funds will be available to the Company to allow it to cover the expenses related to such activities. Regardless of whether the Company’s cash assets prove to be inadequate to meet the Company’s operational needs, the Company might seek to compensate providers of services by issuances of stock in lieu of cash. (6) Critical Accounting Policies Our financial statements and related public financial information are based on the application of accounting principles generally accepted in the United States (“GAAP”).GAAP requires the use of estimates; assumptions, judgments and subjective interpretations of accounting principles that have an impact on the assets, liabilities, revenue and expense amounts reported.These estimates can also affect supplemental information contained in our external disclosures including information regarding contingencies, risk and financial condition.We believe our use of estimates and underlying accounting assumptions adhere to GAAP and are consistently and conservatively applied.We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances.Actual results may differ materially from these estimates under different assumptions or conditions. We continue to monitor significant estimates made during the preparation of our financial statements. Our significant accounting policies are summarized in Note D of our financial statements.While all these significant accounting policies impact our financial condition and results of operations, we view certain of these policies as critical. Policies determined to be critical are those policies that have the most significant impact on our financial statements and require management to use a greater degree of judgment and estimates.Actual results may differ from those estimates. Our management believes that given current facts and circumstances, it is unlikely that applying any other reasonable judgments or estimate methodologies would cause effect on our results of operations, financial position or liquidity for the periods presented in this report. Item 7A - Quantitative and Qualitative Disclosures about Market Risk Not applicable. Item 8 - Financial Statements and Supplementary Data The required financial statements begin on page F-1 of this document. Item 9 - Changes in and Disagreements with Accountants on Accounting and Financial Disclosure During the 2nd quarter of Calendar 2016, the Company was informed that its auditors, Bongiovanni & Associates, PA had changed its name to L&L CPA’s, PA, effective December 31, 2015. Item 9A - Controls and Procedures Disclosure Controls and Procedures.Our management, under the supervision and with the participation of our Chief Executive and Chief Financial Officer (Certifying Officers), have evaluated the effectiveness of our disclosure controls and procedures as defined in Rules 13a-15 promulgated under the Exchange Act as of the end of the period covered by this Annual Report.Disclosure controls and procedures are controls and procedures designed to ensure that information required to be disclosed in our reports filed or submitted under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms and include controls and procedures designed to ensure that information we are required to disclose in such reports is accumulated and communicated to management, including our Certifying Officers, as appropriate, to allow timely decisions regarding required disclosure.Based upon that 17 evaluation, our Certifying Officers concluded that as of such date, our disclosure controls and procedures were not effective to ensure that the information required to be disclosed by us in our reports is recorded, processed, summarized and reported within the time periods specified by the SEC due to a weakness in our controls described below.However, our Certifying Officers believe that the financial statements included in this report fairly present, in all material respects, our financial condition, results of operations and cash flows for the respective periods presented. Management’s Annual Report on Internal Control over Financial Reporting.Management is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined in Rule 13a-15(f) of the Exchange Act. Internal control over financial reporting is defined under the Exchange Act as a process designed by, or under the supervision of, our CEO and CFO and effected by our board of directors, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles and includes those policies and procedures that: – Pertain to the maintenance of records that in reasonable detail accurately and fairly reflect the transactions and dispositions of our assets; – Provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that our receipts and expenditures are being made only in accordance with authorizations of our management and directors; and – Provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of our assets that could have a material effect on the financial statements. Because of its inherent limitation, internal control over financial reporting may not prevent or detect misstatements.Also, projections of any evaluations of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies and procedures may deteriorate.Accordingly, even an effective system of internal control over financial reporting will provide only reasonable assurance with respect to financial statement preparation. Management's assessment of the effectiveness of the Company's internal control over financial reporting is as of the year ended December 31, 2015 has determined that we have a business plans with significant risk, no operations, revenues or employees.Because we have only two executive operating officers, the Company's internal controls are deficient for the following reasons, (1) there are limited entity level controls due to our limited personnel, (2) there are no segregation of duties as that same person approves, enters, and pays the Company's bills, and (3) there is no separate audit committee.As a result, the Company's internal controls have an inherent weakness which may increase the risks of errors in financial reporting under current operations and accordingly are deficient as evaluated against the criteria set forth in the Internal Control - Integrated Framework issued by the committee of Sponsoring Organizations of the Treadway Commission.Based on our evaluation, our management concluded that our internal controls over financial reporting were not effective as of December 31, 2015. This Annual Report does not include an attestation report of our registered public accounting firm regarding our internal control over financial reporting, pursuant to the current appropriate Laws and Regulations. Changes in Internal Control over Financial Reporting.During the third and fourth quarter of 2015, former management, independently, undertook procedures, protocols and decisions to circumvent the reporting nature and requirements of the Management Agreement that Medical Management Systems, Inc, a wholly-owned subsidiary of the Company, had with medical marijuana dispensaries owned by an entity controlled by personnel in common with the Company’s controlling shareholder.It is believed that these individuals also conspired with the minority joint venture partners in Emerald Mountain Organics to facilitate the theft of all operating assets and operations of the joint venture.Current management, with the assistance of outside consultants and input from the Company’s controlling shareholder and owner of the medical marijuana dispensaries covered by the Medical Management Systems Management Contract, identified the errors and misstatements applied by former management and has made the appropriate corrections to the Company’s financial statements for the quarter ended September 30, 2015 and to ensure that the appropriate protocols were followed in the preparation of the accompanying financial statements for the year ended December 31, 2015.It is the opinion of current management and the Company’s controlling shareholder that all appropriate corrective actions have been taken and applied to the Company’s system of internal accounting control and internal controls over financial reporting. There were no other significant changes (including other corrective actions with regard to significant deficiencies or material weaknesses) in our internal controls over financial reporting that occurred during the quarter ended December 31, 2015 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting which internal controls will remain deficient until such time as the Company grows to a point to justify a larger staff and a more complex system of controls and procedures. 18 Item 9B - Other Information Not applicable. PART III Item 10 - Directors, Executive Officers and Corporate Governance The directors and executive officers serving the Company are as follows: Name Age Position Held and Tenure R. Wayne Duke 75 President, Chief Executive Officer, Chief Financial Officer and SoleDirector, since November 2014 Our directors serve for a term beginning with election and ending with resignation, removal by the stockholders, or election of a successor by the stockholders.Executive officers serve by appointment at the discretion of the board of directors. R. Wayne Duke - Director Mr. Duke was appointed as a Company Director on December 22, 2015 and was appointed as Acting Chief Executive Officer and Acting Chief Financial Officer on May 23, 2016.He is the Chief Executive Officer of USMetrics, Inc. a parts supplier to the Maintenance, Repair and Overhaul industry, and the Chairman and CEO of Industrial Clearinghouse, Inc., an MRO excess inventory clearinghouse and an officer or director of Cannabis Science, Inc. (OTCBB: CBIS)).Mr. Duke holds a BBA in Finance and a Masters Degree in Business from The University of North Texas. Committees of the Board of Directors Our Board of Directors presently does not have any active committees. Financial Expert The Company does not currently have a designated “financial expert” on the Board of Directors.We believe that the cost of obtaining and retaining an independent director who can also serve as our financial expert is prohibitive at this time. Information Concerning Non-Director Executive Officers We currently have no executive officers serving who are non-directors. Code of Ethics We do not currently have a Code of Ethics applicable to our principal executive, financial, and accounting officers. Potential Conflict of Interest Since we do not have an audit or compensation committee comprised of independent directors, the functions that would have been performed by such committees are performed by our Board of Directors.Thus, there is a potential conflict of interest in that our directors have the authority to determine issues concerning management compensation, including their own, and audit issues that may affect management decisions.We are not aware of any other conflicts of interest with any of our officers or directors. Board’s Role in Risk Oversight The Board of Directors assesses on an ongoing basis the risks faced by MCPI.These risks include financial, technological, competitive, and operational risks.The Board dedicates time at each of its meetings to review and consider the relevant risks faced at that time.In addition, since MCPI does not have an Audit Committee, the Board of Directors is also responsible for the assessment and oversight of MCPI’s financial risk exposures. 19 Compliance With Section 16(a) of the Exchange Act Section 16(a) of the Exchange Actrequires the Company's directors, executive officers and persons who own more than ten percent of a registered class of the Company's equity securities ("10% holders"), to file with the Securities and Exchange Commission (SEC) initial reports of ownership and reports of changes in ownership of Common stock and other equity securities of the Company. Directors, officers and 10% holders are required by SEC Regulation to furnish the Company with copies of all of the Section 16(a) reports they file.Based solely on a review of reports furnished to the Company and/or written representations from the Company's directors and executive officers during the fiscal year ended December 31, 2015, there was no compliance with the Section 16(a) filing requirements applicable to its directors, officers and 10% holders for such year. Involvement on Certain Material Legal Proceedings During the Past Five (5) Years No director, officer, significant employee or consultant has been convicted in a criminal proceeding, exclusive of traffic violations or is subject to any pending criminal proceeding. No bankruptcy petitions have been filed by or against any business or property of any director, officer, significant employee or consultant of the Company nor has any bankruptcy petition been filed against a partnership or business association where these persons were general partners or executive officers. No director, officer, significant employee or consultant has been permanently or temporarily enjoined, barred, suspended or otherwise limited from involvement in any type of business, securities or banking activities. No director, officer or significant employee has been convicted of violating a federal or state securities or commodities law. Code of Ethics The Company has not adopted a code of ethics applicable to our principal executive, financial, and accounting officers. Item 11 - Executive Compensation Executive Officers Our Board of Directors appoints our executive officers to serve at the discretion of the board. Executive Compensation We do not have any employment or consulting agreements with any parties nor do we have a stock option plan or other equity compensation plans. (Remainder of this page left blank intentionally) 20 SUMMARY COMPENSATION TABLE Name and Principal Position Year Salary($) Bonus ($) Stock Awards ($) Option Awards ($) Non-Equity Incentive Plan Compensation ($) Change in Pension Value and Nonqualified Deferred Compensation Earnings ($) All Other Compensation ($) Total ($) Carla Wienert, $ $
